          Case 2:19-cv-02943-GAM Document 2 Filed 07/09/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LTNITED STATES OF AMERICA,

                        Plaintiff,

                V                                      CryIL ACTION NO. 19-cv-02943

LTNICARE AMBULANCE LLC,
PA PARAMEDICS LLC,
DAMON WADE, and
AMY WADE,

                        Defendants

                                            ORDER

        AND NOW, thiS                day   of                            2019, upon consideration

of the United States' Motion to Enter Consent Judgment Consent Judgment, it is ORDERED that

the Joint Motion is GRANTED. The Clerk of the Court shall enter Judgment in favor of the

United States and jointly and severally against defendants Unicare Ambulance LLC, PA

Paramedics LLC, Damon Wade, and Amy Wade in the amount of $459,907.42 as the final

JUDGMENT in this action.

        It is FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED for

statistical purposes.

                                                BY THE COURT:




                                                Judge, United States District Court
           Case 2:19-cv-02943-GAM Document 2 Filed 07/09/19 Page 2 of 4


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LINITED STATES OF AMERICA,

                         Plaintiff,

                V                                         CNIL ACTION NO. 19-cv-02943

I.]NICARE AMBULANCE LLC,
PA PARAMEDICS LLC,
DAMON WADE, and
AMY WADE,

                         Defendants.               :



              UNITED STATES' CONSENT MOTION TO ENTER JUDGMENT

         Plaintiff United States of America ("the government") requests that the Court enter

consent Judgment. In support of this Joint Motion, the parties assert as follows:

         1.     This action was filed by the United States pursuant to the False Claims Act, 3l

u.s.c.   $$ 3729-3733.

         2.     As described more fully in the Complaint, defendants billed ambulance services

to Medicare despite not being licensed to do so and made a series of material misrepresentations

to state and federal authorities to conceal the true ownership and management of Unicare

Ambulance LLC.

         3.     Defendants and the United States agreed to settle the claims in the Complaint

pursuant to the covered conduct defined in the attached Settlement Agreement, and defendants

consent to the entry ofjudgment in paragraph 1 of the Terms and Conditions of that Settlement

Agreement.

         WHEREFORE, the United States respectfully requests that the Court:

         1.     Enter judgment by consent in the amount of $459,907.42 in favor of the United

States and against defendants Unicare Ambulance          LLC, PA Paramedics LLC, Damon Wade, and

Amy Wade, jointly and severally,      as the   final judgment in this case; and
            Case 2:19-cv-02943-GAM Document 2 Filed 07/09/19 Page 3 of 4


               Once the judgment and is entered, mark this case be CLOSED for statistical

purposes.

                                            Respectfully submitted,

                                            WILLIAM M. MCSWAIN
                                            United



                                                             B.
                                                       U          States
                                                     Civil



                                            PAUL
                                                                  States Attomey
                                            U.S. Attorney's Office
                                            615 Chestnut Street, Suite 1250
                                            Philadelphia, PA 19106

                                            Counsel   for Plaintiff United States of America


Dated                            2019
         Case 2:19-cv-02943-GAM Document 2 Filed 07/09/19 Page 4 of 4


                                 CERTIFICATE OF' SERVICE

       I hereby certify that I have served   a copy   of the foregoing Motion to Enter Judgment

through their settlement counsel, Patrick Egan, Esquire, by electronic filing.




                                                         lsl Paul W. Kau.fman
                                                         PAUL W. KAUFMAN
                                                         Assistant United States Attorney
